Third District Court of Appeal
                               State of Florida

                     Opinion filed September 22, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-576
                     Lower Tribunal No. F94-14939A
                          ________________


                             Shawn Johnson,
                                 Appellant,

                                     vs.

                           The State of Florida,
                                 Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Cristina
Miranda, Judge.

     Shawn Johnson, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before HENDON, MILLER and BOKOR, JJ.

     PER CURIAM.

     Affirmed.